DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming contracts and a method of determining financial obligations using probability. Both of these are fundamental economic practices of long standing. Therefore, they are methods of organizing human activity. This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed in ¶ 0037 of Applicant’s Pre-grant Publication:
[0037] In various embodiments of the lottery gaming system, the player may purchase the lottery ticket via any suitable manner such as, but not limited to, one of the following: (1) a dedicated lottery kiosk (e.g., a lottery kiosk) configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); (2) a retailer-operated lottery terminal configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); (3) a personal computer configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); and/or (4) a personal mobile device (such as a cellular telephone, tablet, a smart phone, or PDA) configured to communicate over a data network (such as a wireless or cellular data network) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6).

This clearly shows that the method is performed on a generic computer, which, since Alice, is not considered to be “significantly more.”
Applicant has also claimed a server. As made clear by ¶0087 of Applicant’s specification, this server may be a generic computer.
[0087] In various example embodiments, the lottery server 606 includes one or more processor(s). Such a processor functions to process instructions, and in particular, to operate in accordance with various methods described herein. For example, the processor may operate to enable the lottery server 606 to transmit data to (and receive data from) the lottery retailer terminal 602. More specifically, the processor of the lottery server 606 may enable the transmission of data representing a lottery ticket, as well as information defining one or more payout(s) associated with that lottery ticket to or by a specific one of the lottery retailer terminals 602 shown in the lottery network 600 of FIG. 6. Thus, the lottery server 606 may be implemented as a system controller, a dedicated hardware circuit, an appropriately and particularly programmed general-purpose 

Applicant has also claimed a network connection. As ¶0093 of Applicant’s specification makes plain, this network may be the internet or any other type of network (i.e., a generic network).
[0093] Generally, the communications network 604 of FIG. 6 includes one or more local and/or wide-area network(s) proprietary and/or public network(s) (e.g., the Internet) for facilitating two-way data communications between the retailer terminals 602 and the lottery server 606. The lottery server 606 may communicate with lottery retailer terminals 602 directly or indirectly, via a wired or wireless medium, such as via the Internet, via a local area network (LAN), via a wide area network (WAN), via an Ethernet, via a Token Ring, via a telephone line, via a cable line, via a radio channel, via an optical communications line, via a satellite communications link, or via any other appropriate communications system or combinations thereof. Any number and type of devices may be in communication with the lottery server 606, and communication between the lottery retailer terminals 602 and the lottery server 606 may be direct or indirect. A variety of communications protocols may be part of any such communications system, including, but not limited to: Ethernet (or IEEE 802.3), SAP, ATP, BluetoothTM, and TCP/IP.

Applicant recites a lottery terminal including a display device, a touch screen, a printer, and an optical scanning device.  As Applicant describes in the specification (see ¶0037, quoted above), the lottery terminal may be a generic computer. Display devices are part of a generic computer and are therefore conventional. (See Alice.) Use of touch screens, printers and optical scanners is well-known, conventional, and routine in the art. (See Kadlic, United States Patent Number 5,810,361, Col 5, 26-27; Good, United States Pre-Grant Publication 2003/0217329, ¶ 0036; and Collett, United States Pre-Grant Publication 2011/0136570, ¶ 0062 respectively) Furthermore, use of generic networks is conventional in the art. (See Walker et al., United States Pre-Grant Publication 2001/0007828, ¶ 30).
Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that categorizing the claims in “certain methods of organizing human activities” is in error. Examiner cannot agree.  The claims are clearly drawn to a contract formation method (i.e., a gambling contract) and a method of determining financial obligations using probability.  Contract formation is clearly among the items listed under “certain methods of organizing human activities” as a subgroup of “commercial or legal interactions” and the CAFC has determined that determining financial obligations using probability (i.e., gambling) is a “fundamental economic practice of long standing.” Both of these fall under the heading of “certain methods of organizing human activities.”
Applicant argues that there is no contract. This is unpersuasive. It is clear from the claims that the player makes a payment in exchange for a chance to receive an award. Thus a contract is formed.
Applicant argues some PTAB decisions from years ago. These PTAB decisions are not precedential and in the intervening years the CAFC has clarified the law. If Applicant intends to argue that implementing an abstract idea on a generic computer (which is what Applicant claims) is somehow patent-eligible, Applicant will have to site precedential US Supreme Court decisions overruling Alice.
Applicant argues that the claims “apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to Alice, this has not been patent-eligible.
Applicant argues that the claimed invention improves lottery gaming system technology by:
(1) operating the gaming system in a new way not previously known in the gaming technology field; 
(2) causing an increase in player excitement and player interest; 
(3) causing an increase in player engagement with the gaming system; and 
(4) causing an increase in lottery ticket sales.
As an initial matter, it should be noted that in order to be patent-eligible, the invention must provide a technical solution to a technical problem.  None of the things listed above is a technical problem. Nor will “operating the gaming system in a new way not previously known in the gaming technology field” overcome the §101 hurdle. A new abstract idea is still an abstract idea.  As the CAFC stated in Genetic Technologies Limited v. Merial LLC (Fed Cir., 2016):
The inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself. That is, under the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility; instead, the application must provide something inventive, beyond mere “well-understood, routine, conventional activity.” Mayo, 132 S. Ct. at 1294; see also Myriad, 133 S. Ct. at 2117; Ariosa, 788 F.3d at 1379.

Applicant quotes a section from the Diehr decision. However, the fact pattern in Diehr are completely different from the facts in this case. In Diehr, the invention was drawn to a method of curing rubber. This made a physical transformation of the state of matter from the raw rubber to the cured rubber. Applicant is not alleging any similarity between the invention in Diehr
Certainly, the Applicant cannot be contending that implementing an abstract idea on a generic computer is patent-eligible.  Furthermore, Applicant cannot contend that merely adding a laundry list of well-known, routine and conventional components to the generic computer will change that analysis.  For instance, Applicant has added a touch screen to the claims. Applicant cannot assert that he has invented the touch screen. And nothing in the claims use the touch screen. Thus the touch screen in the claim has nothing to do with anything the Applicant has actually invented. 
For these reasons, the rejection is maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799